UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7274



VICTOR MANUEL MUNOZ,

                                           Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE, Superintendent of Harnett
Correctional Institute,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Wallace Wade Dixon,
Magistrate Judge. (CA-02-01)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Manuel Munoz, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Manuel Munoz seeks to appeal the magistrate judge’s

order   granting   Respondent’s   motion   for   summary   judgment   and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The parties consented to proceed before a magistrate judge pursuant

to 28 U.S.C. § 636(c) (2000). On appeal, Munoz reasserts the Fourth

Amendment claim he raised in the district court. Because the state

courts afforded Munoz a full and fair opportunity to litigate the

substance of his Fourth Amendment claims, he has not made a

substantial showing of the denial of a constitutional right.          See

Stone v. Powell, 428 U.S. 465, 482 (1976).       Munoz waived appellate

review of his remaining claims because he did not raise them in his

informal brief in this court.     4th Cir. R. 34(b).   Accordingly, we

deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                   2